DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1, 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Uchida (US 7,200,294).

With respect to claim 1, Uchida 294 shows and discloses a light emitting module (Fig 1-9; TITLE) comprising: a light emitting device having a light extraction window and a plurality of electrodes (Fig 3: a light emitting device 110 having a light extraction window 150 and a plurality of electrodes 17); a heat dissipating plate to which the light emitting device is secured (Fig 3: a heat dissipating plate/120/101 to which light emitting device 110 is secured); a holder to which the heat dissipating plate is secured, the holder including a plurality of terminals respectively connected to the electrodes of the light emitting device (Fig 3: a holder 14A to which the heat dissipating plate 120 is secured, the holder14A including a plurality of terminals 180 connected to the electrodes 17 of the light emitting device 110), wherein the heat dissipating plate includes an exposed portion exposed from the holder when viewed from a side of the light emitting module on which the light extraction window of the light emitting device is provided (Fig 3: the heat dissipating plate 120/101 includes an exposed portion 101 exposed from the holder 14A when viewed from a side of the light emitting module 110 on which the light extraction window 150 of the light emitting device 110 is provided).

With respect to claim 8, Uchida 294 shows and discloses a light emitting module (Fig 1-9; TITLE) comprising: a light emitting device having a light extraction window and a plurality of electrodes (Fig 3: light emitting device 110 having light extract window 150 and a plurality of electrodes 17); a heat dissipating plate having an upper face to which the light emitting device is secured (Fig 3: a heat dissipating plate 120/101 having upper face to which LED 110 is secured); a holder having a lower face to which the heat dissipating plate is secured, the holder including a plurality of terminals respectively connected to the electrodes of the light emitting device (Fig 3: a holder 14A having a lower surface “bottom” which heat dissipating plate 120  is secured, the holder 14A including a plurality of terminals 180 connected to the electrodes 17 of LED 110), wherein the heat dissipating plate includes an exposed portion exposed from the holder in a top plan view (Fig 3: heat dissipating plate 120/101 includes an exposed portion 101 exposed from the holder 14A in top plan view; See also Fig 15, 16).

Claims 1-4, 8-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barnett (US 2011/0101409). 
With respect to claim 1, Barnett ‘409 shows and discloses a light emitting module (Fig 5-6; TITLE) comprising: a light emitting device having a light extraction window and a plurality of electrodes (Fig 5, 6: a light emitting device 12 having a light extraction window/ 30 top and a plurality of electrodes 32); a heat dissipating plate to which the light emitting device is secured (Fig 5, 6: a heat dissipating plate 20 to which light emitting device 12 is secured; See also Section [049-050]); a holder to which the heat dissipating plate is secured, the holder including a (Fig 5, 6: a holder 26 to which the heat dissipating plate 20 is secured, the holder 26  including a plurality of terminals 16 connected to the electrodes 32 of the light emitting device 12), wherein the heat dissipating plate includes an exposed portion exposed from the holder when viewed from a side of the light emitting module on which the light extraction window of the light emitting device is provided (Fig 5, 6: the heat dissipating plate 20 includes an exposed portion exposed from the holder 26 when viewed from a side of the light emitting module 12 on which the light extraction window/ 30 top of the light emitting device 12 is provided; See also Fig 15, 16).
 
With respect to claim 2, Barnett ‘409 shows wherein the heat dissipating plate defines a through hole in the exposed portion (Fig 5, 6: the heat dissipating plate 20 defines a through hole in the exposed portion).

With respect to claim 3, Barnett ‘409 shows wherein the exposed portion of the heat dissipating plate includes a first region and a second region separated by the holder when viewed from the side of the light emitting module on which the light extraction window of the light emitting device is provided (Fig 5, 6: the exposed portion of the heat dissipating plate 20 includes a first region “top 28” and a second region “bottom 20” separated by the holder when viewed from the side of the light emitting module on which the light extraction window of the light emitting device is provided).

With respect to claim 4, Barnett ‘409 shows a wherein the heat dissipating plate defines a through hole in each of the first region and the second region of the exposed portion (Fig 5, 6: heat dissipating plate 20 defines a through hole in each of the first region “top 28 hole” and the second region “bottom 20 hole” of the exposed portion).

With respect to claim 8, Barnett ‘409 shows and discloses a light emitting module (TITLE; Fig 5, 6) comprising: a light emitting device having a light extraction window and a plurality of electrodes (Fig 5, 6: light emitting device 12 having light extract window 30 plurality of electrodes 32); a heat dissipating plate having an upper face to which the light emitting device is secured (Fig 5, 6: a heat dissipating plate 20 having upper face to which LED 12 is secured); a holder having a lower face to which the heat dissipating plate is secured, the holder including a plurality of terminals respectively connected to the electrodes of the light emitting device (Fig 5, 6: a holder 26 having a lower surface “bottom” which heat dissipating plate 20  is secured, the holder 26 including a plurality of terminals 16/22 connected to the electrodes 32 of LED 12), wherein the heat dissipating plate includes an exposed portion exposed from the holder in a top plan view (Fig 5, 6: heat dissipating plate 20 includes an exposed portion 28/20 exposed from the holder 26 in top plan view; See also Fig 15, 16).

With respect to claim 9, Barnett ‘409 shows and discloses wherein the heat dissipating plate defines a through hole in the exposed portion (Fig 5, 6: heat dissipating plate 20 defines a through hole in the exposed portion).
 
With respect to claim 10, Barnett ‘409 shows and discloses wherein the exposed portion of the heat dissipating plate includes a first region and a second region separated by the holder in the top plan view (Fig 1: the exposed portion of the heat dissipating plate 20 includes a first region “top 28” and a second region “bottom 20” separated by the holder in the top plan view).

(Fig 5, 6: heat dissipating plate 20 defines a through hole in each of the first region “top 28 hole” and the second region “bottom 20 hole” of the exposed portion).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 5-7, 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Barnett (US 2011/0101409).
With respect to claims 5, 12 the claims further require wherein the holder defines a through hole used for fixing the heat dissipating plate to the holder. Barnett ‘409 did not explicitly state the above.  However, Barnett ‘409 Fig 5, 6 did show the holder 26 having a top through hole 30/34 where the holder 26 and the heating dissipating plate 20 being fixed together.  Also, it has been held that omission of an element and its function in a combination where the remaining elements perform the same functions as before involves only routine skill in the art.  In this case it is well-known the use of through hole (i.e. TSV or via) for fixing the part together.  
 
With respect to claims 6, 13 Barnett ‘409 shows wherein the holder includes a plurality of wires and a connector, one end of each of the wires being constituted by a corresponding one of the terminals of the holder and the other end of each of the wires being disposed at the connector (Fig 5, 6: wires 32 and connectors 16/22 with wires and terminal are welded/ soldered to its corresponding connection), and the through hole being disposed in a region surrounded by the wires and the light emitting device (Fig 5, 6: where the through hole 30/34 disposed in a region surrounded by wires 32 and the light emitting device 12).
 
With respect to claims 7, 14 Barnett ‘409 shows wherein when viewed from the side of the light emitting module on which the light extraction window of the light emitting device is provided (Fig 5, 6: window 30), a total length of the heat dissipating plate along a first direction, which is perpendicular to a second direction along which the light emitting device and the through hole are aligned, is longer than the total length of the heat dissipating plate along the second direction, a total length of the holder along the second direction is longer than the total length of the heat dissipating plate along the second direction (Fig 5, 6: first direction/length of heating dissipating plate 20 is longer and perpendicular then the second direction/ width, which the light emitting device 12 and the through hole 30 are aligned).

					COMMUNICATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN N NGUYEN whose telephone number is (571)272-1948.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TUAN N NGUYEN/Primary Examiner, Art Unit 2828